No.    85-210

               I N THE SUPREME COURT OF THE STATE OF MONTANA

                                              1985




I N THE MATTER OF J. F . ,       a youth
under 18 y e a r s of age.




APPEAL FROM:    D i s t r i c t Court o f t h e Sixteenth J u d i c i a l D i s t r i c t ,
                I n and f o r t h e County o f Rosebud,
                The H o n o r a b l e A l f r e d B. C o a t e , J u d g e p r e s i d i n g .


COUNSEL OF RECORD:


         For Appellant:

                G a r r y P.   Bunke, F o r s y t h , Monta.na


         For Respondent :

                Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
                J o h n S . F o r s y t h e , C o u n t y A t t o r n e y , F o r y s t h , Montana




                                              Submitted on B r i e f s :       Aug.    22,    1985

                                                                Decided:        December 1 8 , 1 9 8 5



Filed:   DEC 1 8 1985
Xr. Justice Fred J. Weber delivered the Opinion of the Court.

        The Youth Court of the Sixteenth Judicial District for
Rosebud County committed J. F. to Mountain View School for
Girls until she attained the age of 21 years or was released
by the school.      J. F. contends that her commitment was not
authorized under the statutes and was therefore improper.               We
reverse the Youth Court.
        The determinative issue is whether the Youth Court had
jurisdiction under the facts to enter an order of commitment
to Mountain View School.
        Fifteen year old J. F. lived with her mother, but ran
away from home in June 1984.          Pursuant to S 41.-5-401, MCA, a
consent     adjustment     without    petition     was   signed    by   the
juvenile probation officer, J.F., and her mother on June 29,
1984.       J. F. agreed in the consent adjustment to be on
probation for a period of 6 months from July 1, 1984 through
December     31,   1984.        The   agreed   conditions    of    J. F.'s
probation     included     conducting    herself    in   a   law   abiding
manner, not being on the streets after curfew in the evening,
attending school regularly, refraining from the use of drugs
and intoxicants, and reporting to a probation officer each
week.     The Youth Court approved the consent adjustment on
June 29, 1984.      The written rules of probation stated that
the "term of probation shall be for a period of six months,
from July 1, 1984 through December 31, 1984, unless otherwise
ordered by the Judge of the District Court of the Sixteenth
Judicial District."
        A petition for youth hearing was filed August 13, 1984.
The petition alleged that J.            F. was a youth in need of
supervision because        of   her   habitual     disobedience of      the
reasonable and lawful demands of her mother and running away
from her legal residence. Summons were issued and served upon
J. F. and upon her mother on August 13, 1984.                 No hearing was
held on that petition, as required by statute.
        By order dated October 29, 1984, the Youth Court ordered
J. F. and her mother to meet with a guidance counselor to
draw up a viable living agreement, which was to be submitted
to   the    court within      two weeks.           No   such agreement was
submitted.      In the absence of any agreement, the Youth Court
entered an order on November 19, 1984.                  That order provided
J. F. was not to associate with certain adult males, was to

abide by      specific curfew rules, and was to refrain from
non-affectionate physical contact or verbal harassment, and
from physical damage to the home.              The court ordered that if
J. F. violated these conditions, she should be detained in

the Rosebud County Jail for a minimum                   of 48 hours.        If
violated a second time, she was to be detained in jail and
the Probation Department was to ask the County Attorney to
file    a   petition,   charging       a   violation     of probation      and
seeking commitment of J. F. to Mountain School for Girls.
        The County Attorney filed a petition for violation of
probation and commitment to Mountain View on February 25,
1985.       At that time and for the first time, counsel was
appointed for J. F.        A hearing was held and witnesses were
produced on behalf of the State and J. F.                At the conclusion
of   the     hearing,   the    Youth       Court   issued     an   order   for
involuntary commitment, providing that J. F. be committed to
Mountain View School for Girls until she reached 21 years of
age or was sooner released.                The court ordered that all
psychological     reports      and     evaluations       be   forwarded    to
Mountain View School for Girls and recommended psychiatric
treatment.
     The determinative issue is whether the Youth Court had
proper jurisdiction under the facts to enter an order of
commitment to Mountain View School?
     The petition to have J. F. adjudicated a youth in need
of supervision was filed on August 13, 1984.           Service was
properly   made   upon   J.   F.   and   also   upon   her   mother.
Thereafter, no attempt was made to follow the procedures set
forth in S § 41-5-501 through -533, MCA. In particular, prior
to the orders of October 29, 1984 and November 19, 1984, no
reference was made to S 41-5-516, MCA, which requires that a
petition be dismissed with prejudice if a hearing has not
begun within 15 days after service is completed.        While it is
true that section provides for a continuance upon motion of
either party or the court, there is no order of continuance
in the record.       Therefore, it appears that the petition
should have been dismissed with prejudice.
     We also note that 5      41-5-511, MCA, provides that the
youth and parents shoul-d be advised by the court following
the filing of a petition, that the youth may be represented
by counsel in all stages of the proceedings.           That section
also provides that neither the youth nor the parent may waive
counsel after the petition has been filed if commitment to a
state correctional facility for a period of more than six
months may result.
     The record does not indicate any attempt by the court to
comply with the adjudicatory hearing or dispositional hearing
provisions of S S 41-5-521 and -522, MCA.         We conclude the
proceedings in this case were not sufficient under the Youth
Court Act to constitute a proper adjudication that J. F. was
a youth in need of supervision.
    The consent adjustment without petition was properly
completed in accordance with the requirements of S 5 41-5-401
through. -403, MCA.        However, it is important to note that the
term    of   probation     was     six months,      from July      1   through
December 31, 1.984.          The orders by the Youth Court dated
October 29 and November 19, 1984, were not sufficient to
constitute an extension of that probationary period.                         We
therefore must conclude that the period of probation expired
on December 31, 1984.
       The   transcript      and    the   record      of   the    proceedings
indicate that there was a sincere attempt on the part of the
County officials and the Youth Court judge to review the
circumstances and to make arrangements for the best interests
of J. F.      The extensive testimony esta-blishes that the best
efforts of a number of the local officials in Rosebud County
had not been successful in helping J. F. to a point where she
could be obedient to authority.                As a result, the record
tends to establish a basis for the order on the part of the
Youth Court. However, the appropriate procedures were not
followed.
       The actions on the part of J. F. which formed the basis
for the order of commitment all took place in 1985, after the
expiration     of    her    probation       period.        In    addition,   §

41-5-403(4), MCA, provides in pertinent part:
         If the youth violates his aftercare
         agreement as provided for in 53-30-226,
         he must he returned to the court for
         further disposition.    No youth may be
         placed in a state youth correctional
         facility under informal adjustment.
Under that statute, J. F. could not be placed in Mountain

View    School      for    Girls    under     the     informal     adjustment
provisions of 5 41-5-401, MCA.
       We therefore reverse the order of involuntary commitment
and remand the matter for such further proceedings as the
Youth Court of Rosebud County may find appropriate.
We c o n c u r :




Justlces